      Case 1:21-cv-00371-SHR-EB Document 6 Filed 03/08/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RYAN MEHL,                           :
       Petitioner,                   :
                                     :             No. 1:21-cv-371
           v.                        :
                                     :             (Judge Rambo)
DERRICK E.                           :
OBERLANDER, et al.,                  :
        Respondents                  :

                                  ORDER

     AND NOW, on this 8th day of March 2021, in accordance with the

Memorandum filed concurrently with this Order, IT IS ORDERED THAT:

     1. Petitioner’s motion for leave to proceed in forma pauperis (Doc. No. 4) is
        GRANTED;

     2. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
        § 2254 (Doc. No. 1) is DISMISSED for lack of jurisdiction pursuant to 28
        U.S.C. § 2244(b)(2) without prejudice to Petitioner’s right to seek pre-
        authorization to file a second or successive petition from the United States
        Court of Appeals for the Third Circuit under 28 U.S.C. § 2244(b)(3);

     3. A certificate of appealability SHALL NOT ISSUE.              See 28 U.S.C.
        § 2253(c)(2); and

     4. The Clerk of Court is directed to CLOSE the above-captioned action.


                                     s/ Sylvia H. Rambo
                                     United States District Judge
